Name: Council Decision of 11 March 2010 on the signing and provisional application of the Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  organisation of transport
 Date Published: 2010-10-29

 29.10.2010 EN Official Journal of the European Union L 283/11 COUNCIL DECISION of 11 March 2010 on the signing and provisional application of the Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway (2010/652/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172, in conjunction with Article 218(5) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission has negotiated the Cooperation Agreement on Satellite Navigation with the Kingdom of Norway (hereinafter referred to as the Agreement), which was initialled on 17 July 2009. (2) The Agreement is subject to ratification also by the Member States. (3) In accordance with Article 12(4) thereof, the Agreement should be applied on a provisional basis by the European Union, as regards elements falling within its competence, and by the Kingdom of Norway, pending its entry into force. (4) The Agreement should be signed on behalf of the European Union and applied on a provisional basis as set out in this Decision, HAS ADOPTED THIS DECISION: Article 1 The signing of the Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway is hereby approved on behalf of the Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 In accordance with Article 12(4) of the Agreement, as regards elements falling within the competence of the Union, the Agreement shall be applied on a provisional basis, pending its entry into force. The Commission shall publish a notice in the Official Journal of the European Union providing information on the date of provisional application of the Agreement. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 11 March 2010. For the Council The President J. BLANCO